UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7675


ERNESTO POUX, JR.,

                Plaintiff - Appellant,

          v.

FCI BENNETTSVILLE SC, SSLT Mailroom; FCI BENNETTSVILLE SC,
SHU Officers; FCI BENNETTSVILLE SC, C Unit Manager; J.
EDWARDS, Lt.; S. MORRISON, Lt.; MS. T. LEWIS, Lt.; D.
HUDSON, Lt.; MS. S. CARTWRIGHT; JOHN DOES,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(4:10-cv-00433-HFF)


Submitted:   March 15, 2011                  Decided:    March 18, 2011


Before MOTZ and      WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ernesto Poux, Jr., Appellant Pro Se.    Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ernesto Poux, Jr. seeks to appeal the district court’s

text    order     entered      November    19,    2010,     granting    Defendants’

motion to stay discovery.            This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).              The order Poux seeks to appeal is

neither     a    final    order    nor     an    appealable    interlocutory        or

collateral order.           Accordingly, we dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts   and     legal    contentions      are    adequately    presented       in   the

materials       before   the    court     and    argument    would     not    aid   the

decisional process.

                                                                             DISMISSED




                                           2